Case 6:12-cv-00855-RWS Document 946 Filed 10/15/20 Page 1 of 1 PageID #: 62012




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


 VIRNETX INC., et al.,                              §
                                                    §
      ..                                            §   CIVIL ACTION NO. 6:12-CV-00855-RWS
                   Plaintiffs,
                                                    §
                                                    §
 v.                                                 §
                                                    §
 APPLE INC.;
                                                    §
                                                    §
                   Defendant.                       §

                                              ORDER

           It is hereby ORDERED that the October 20, 2020, final pretrial conference in this matter

 is CANCELLED.

           SIGNED this 15th day of October, 2020.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
